DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 2 THRU 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 2, the prior art of record(s) (closest prior art, Azuma et al., Pub. No: US 2007/0109715 A1) fails to teach a first terminal block having a greater support capacity in a first direction than a support capacity in a second direction different from the first direction, and a second terminal block having a greater support capacity in the second direction than a support capacity in the first direction and in combination with the other limitations of the base claim.
As to claim 3, the prior art of record(s) (closest prior art, Azuma et al., Pub. No: US 2007/0109715 A1) fails to teach the plurality of terminal blocks being oriented on the first substrate to have a greater support capacity in a first direction than a support capacity in any of directions other than the first direction and in combination with the other limitations of the base claim.
As to claims 7 and 10, the prior art of record(s) (closest prior art, Azuma et al., Pub. No: US 2007/0109715 A1) fails to teach a refrigerant circuit including the compressor, a condenser, an expansion device, and an evaporator, which are connected by refrigerant pipes and in combination with the other limitations of the respective base claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed on 06/30/2022, with respect to claims 2-10 have been fully considered and are persuasive. Claims 2-4 are allowed based on allowable subject-matter of claims 2 and 3 as noted in this office action and claims 5, 6, 7, 8, 9 and 10 are allowed based on amendment to claims 7 and 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	07/12/2022